UNITED STATES COURT OF APPEALS
                                 THIRD CIRCUIT
                                  _____________

                                       No. 13-3592
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  MAURICE PHILLIPS,
                                                  Appellant
                                    _____________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (Crim. No. 2-07-cr-00549-001)
                           District Judge: Hon. J. Curtis Joyner
                                      _____________

                    Submitted Pursuant to Third Circuit LAR 34.1 (a)
                                    (July 22, 2014)
                                   ______________


    BEFORE: McKEE, Chief Judge, CHAGARES, Circuit Judge, and THOMPSON,
                               District Judge.

                                     ______________

                                  JUDGMENT ORDER
                                    ______________

       After considering the contentions raised by appellant, to-wit, that the District

Court erred abused its discretion in denying Appellant’s emergency motion to stay

enforcement of the court’s preliminary order of forfeiture for substitute asset.



 The Honorable Anne E. Thompson, Senior District Judge of New Jersey, sitting by
designation.
          On consideration whereof and in light of our disposition of United States v.

Phillips, 589 F. App’x 64 (3d Cir. 2014) cert. denied, 135 S. Ct. 2911 (2015), it is now

here ORDERED AND ADJUDGED by this Court that the judgment of the said District

Court entered July 25, 2013, be, and the same is hereby affirmed.


                                                          By the Court,


                                                          s/Theodore A. McKee
                                                          Circuit Judge


Attest:



s/Marcia M. Waldron
Clerk

Dated: January 26, 2016